IN THE COMMONWEALTH COURT OF PENNSYLVANIA

William Mayo,                           :
                    Petitioner          :
                                        :
      v.                                : No. 479 M.D. 2018
                                        : SUBMITTED: October 16, 2020
Secretary of the Pennsylvania           :
Department of Corrections,              :
                   Respondent           :

BEFORE:      HONORABLE MARY HANNAH LEAVITT, Judge
             HONORABLE ANNE E. COVEY, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                      FILED: December 9, 2020

      Petitioner William Mayo (Mayo), an inmate currently incarcerated at the State
Correctional Institution at Smithfield (SCI-Smithfield), has filed a Petition for
Review in our original jurisdiction against the Secretary of the Pennsylvania
Department of Corrections (Secretary). Therein, Mayo challenges the manner in
which certain items of his incoming personal mail, specifically several legal books
and a birthday card, were handled by prison authorities during his time at the State
Correctional Institution at Fayette (SCI-Fayette). See Pet. for Review, ¶¶5-14. Mayo
also argues that prison authorities charged him more than the proper amount to pay
for shipping his personal effects when he was transferred from SCI-Fayette to SCI-
Smithfield. See id., ¶¶15-18, Ex. G. As relief, Mayo seeks a declaratory judgment
that prison authorities improperly interfered with his ability to educate himself about
the legal system by confiscating one of the legal books and, in addition, incorrectly
withheld the invoices or receipts for all of these books so that he would not have
records establishing he had received them. Id. at 6-7.1 Mayo also requests that his
personal property be returned to him, monetary damages as compensation for these
alleged transgressions, and costs and fees. Id. Upon review, we sua sponte conclude
we lack jurisdiction to consider the Petition for Review and consequently transfer
this matter to the Court of Common Pleas of Huntingdon County (Common Pleas)
for disposition.2
                              I. Facts and Procedural History
       The facts, as alleged by Mayo in his Petition for Review and established
through the exhibits attached thereto, are as follows.
       On September 27, 2017, three legal books that had been mailed to Mayo by
one of his relatives were delivered to SCI-Fayette. Pet. for Review, ¶5, Ex. C. One
of these books, a quick study guide, was deemed by prison authorities to be a security
concern because it was laminated and was confiscated as a result. Id., ¶6, Ex. C. As
for the other books, the prison authorities removed them from their original
packaging, placed them in an envelope, and then gave them to Mayo. Id., ¶6, Ex. C.
Mayo challenged this confiscation and packaging removal by first filing a DC-135A
request slip, which he claims was “disregarded” by prison officials, followed by an
internal inmate grievance and two subsequent administrative appeals, all of which
were denied. See id., ¶¶7-9, Ex. C.

       1
         Mayo did not number all of the paragraphs in his Petition for Review. As such, we elect
to use page numbers to identify specific parts of his Petition for Review where paragraph numbers
are absent.

       2
          We take judicial notice of the fact that SCI-Smithfield is located in Huntingdon County.
See DEP’T OF CORR., SCI Smithfield, https://www.cor.pa.gov/Facilities/StatePrisons/Pages/
Smithfield.aspx (last accessed December 8, 2020); Pa. R.E. 201(b) (“The court may judicially
notice a fact that is not subject to reasonable dispute because it: (1) is generally known within the
trial court's territorial jurisdiction; or (2) can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned.”).


                                                 2
      On September 29, 2017, a greeting card sent to Mayo by a relative was
delivered to SCI-Fayette. Id., ¶10, Ex. E. This card had an item or items affixed to it
with some form of adhesive, which was not permitted under the Department of
Corrections’ inmate mail policy, and was consequently confiscated by prison
authorities. Id., ¶10, Ex. E. Mayo sought to have this card sent back to his relative
and provided SCI-Fayette’s mailroom with a preaddressed stamped envelope, so that
the card could be returned to the sender. Id., ¶11, Ex. E. Mayo did not receive
confirmation that the mailroom had complied with his request, so he filed a second
grievance, in which he requested such confirmation and additionally disputed the
decision to deem the card a security risk. Id., ¶12, Ex. E. Mayo’s second grievance
was denied, as were his subsequent internal appeals of that denial. Id., ¶12, Ex. E.
      On October 16, 2017, another legal book sent to Mayo by a relative was
delivered to SCI-Fayette. Id., ¶13, Ex. F. The prison authorities removed this book
from its original packaging, placed it in an envelope, and then gave it to Mayo. Id.,
¶13, Ex. F. Mayo then filed a third grievance, in which he challenged the propriety
of repackaging this book and claimed that he had not been given the receipt or
invoice that had allegedly been sent along with the book. Id., ¶13, Ex. F. This third
grievance was denied, as were Mayo’s subsequent internal appeals of that denial.
Id., ¶14, Ex. F.
      On January 7, 2018, Mayo had his personal property packed by prison
authorities at SCI-Fayette, in order to prepare these items for shipment to SCI-
Smithfield, the prison to which Mayo was being transferred at that point in time. Id.,
¶15, Ex. G. Mayo had more personal property than could fit inside the three boxes
authorized to be shipped free-of-charge under the Department of Corrections’
personal property policy. Id., ¶ 16, Exs. G-H. Accordingly, Mayo signed a postage



                                          3
slip approving a payment from his inmate account to ship the excess amount to SCI-
Smithfield. Id., ¶16, Ex. G. Upon arrival at SCI-Smithfield, however, Mayo
discovered that he had been charged for shipping five boxes, rather than the one box
he claimed to have authorized, which had resulted in more money being debited
from his inmate account than he had anticipated. Id., ¶16, Ex. G. Mayo challenged
this putative overcharge by filing a fourth grievance, which was denied, as were
Mayo’s subsequent internal appeals of that denial. Id., ¶17, Ex. G.
      On July 11, 2018, Mayo filed his Petition for Review against the Secretary
with our Court. Therein, he recounts his experiences pertaining to each of the four
grievances and requests the aforementioned declaratory relief. Id., ¶¶5-20, 6-7. In
addition, he asks for the return of his confiscated personal property “and/or
reasonable compensation [for the loss of this property,]” $92.55 in monetary
damages to reimburse him for the putative shipping overcharge, as well as costs and
fees. Id., ¶¶21-22, 6-7. The Secretary responded on October 4, 2018, by filing an
Answer and New Matter, to which Mayo replied on December 5, 2018.
      The docket lay effectively dormant for more than 18 months, before Mayo
filed a Motion for Judgment on the Pleadings on June 22, 2020. The Secretary
responded in opposition to this Motion on July 6, 2020, and followed by filing his
Cross-Motion for Summary Relief on July 27, 2020. On July 28, 2020, our Court
ordered that both Mayo’s Motion for Judgment on the Pleadings and the Secretary’s
Cross-Motion    for   Summary      Judgment    would    be   considered    together.
Commonwealth Ct. Or., 7/28/20, at 1.
                                   II. Discussion
      Upon review of Mayo’s Petition for Review, we sua sponte conclude that we
do not have jurisdiction to consider this matter, due to his request for punitive



                                         4
damages, costs, and fees.3 Section 761(a) of the Judicial Code provides, in relevant
part, that
               [t]he Commonwealth Court shall have original jurisdiction
               of all civil actions or proceedings:
                       (1) Against the Commonwealth government,
                       including any officer thereof, acting in his official
                       capacity, except:
                       ....
                              (v) actions or proceedings in the nature of
                              trespass as to which the Commonwealth
                              government formerly enjoyed sovereign or
                              other immunity and actions or proceedings in
                              the nature of assumpsit relating to such
                              actions or proceedings in the nature of
                              trespass.
42 Pa. C.S. § 761(a)(1)(v). Furthermore, “[t]o the extent prescribed by general rule
the Commonwealth Court shall have ancillary jurisdiction over any claim or other
matter which is related to a claim or other matter otherwise within its exclusive
original jurisdiction.” Id., § 761(c). Thus, to be clear, actions in the nature of trespass
are expressly excluded from our original jurisdiction. Id., § 761(a)(1)(v). “An action
in trespass . . . lie[s] ‘for redress in the shape of money damages for any unlawful
injury done to the plaintiff, in respect either to his person, property, or rights, by the
immediate force and violence of the defendant.’” Balshy v. Rank, 490 A.2d 415, 420
(Pa. 1985) (quoting Black’s Law Dictionary 1674 (4th rev. ed. 1968)). To that end,
“all actions against the Commonwealth or its officers acting in their official capacity
for money damages based upon tort liability fall outside the scope of the

       3
          We note that the Secretary has at no point challenged our jurisdiction over this matter.
Nevertheless, this does not impede our authority to address the Petition for Review’s jurisdictional
defects. “[Q]uestions of jurisdiction can never be waived, and may be raised at any time by the
parties or sua sponte by [the] court.” Pennhurst Med. Grp., P.C. v. Dep’t of Pub. Welfare, 796
A.2d 423, 425 (Pa. Cmwlth. 2002).


                                                 5
Commonwealth Court’s original jurisdiction and are properly commenced in the
courts of common pleas.” Stackhouse v. Com., 832 A.2d 1004, 1008 (Pa. 2003).
However, suits against the Commonwealth government or its officials that seek
purely declaratory relief or an injunction restraining government action are not in
the nature of trespass and, thus, may fit within the scope of our original jurisdiction.
Fawber v. Cohen, 532 A.2d 429, 433 (Pa. 1987).
      Though Mayo requests declaratory relief targeted at the Secretary, due to what
he believes are unlawful acts perpetrated against him while incarcerated at SCI-
Fayette and SCI-Smithfield, it remains that he also desires monetary damages as a
remedy for the same putative violations. See Pet. for Review, ¶¶21-22; id. at 6-7. We
conclude, then, that his Petition for Review also sounds in trespass.
             In these circumstances, we do not believe the inclusion of
             a count for declaratory . . . relief premised upon the same
             events can properly be understood to transform [Mayo’s
             Petition for Review] from one sounding in trespass into
             the type of matter contemplated by Fawber, or by the
             Legislature, as belonging within [our] original
             jurisdiction.
Stackhouse, 832 A.2d at 1008.
             [A]lthough one might argue that what [Mayo] really wants
             is [declaratory relief] rather than money damages, he is the
             one who included a request for money damages in his
             [Petition for Review]. It is not our function to ignore a
             portion of his request for relief so that original jurisdiction
             can be vested in this Court, a court of limited original
             jurisdiction, rather than in the common pleas court, a court
             of broad original jurisdiction.
Miles v. Beard, 847 A.2d 161, 165 (Pa. Cmwlth. 2004). As such, we have no
authority to consider Mayo’s Petition for Review as an original jurisdiction matter
or pursuant to our powers of ancillary jurisdiction.




                                           6
                                     III. Conclusion
       In line with the foregoing analysis, we conclude we lack original or ancillary
jurisdiction to hear Mayo’s Petition for Review. Rather than dismiss his Petition for
Review outright, however, we will transfer it to Common Pleas, which shall treat the
Petition for Review as a complaint filed in its original jurisdiction. Stedman v.
Lancaster Cnty. Bd. of Commissioners, 221 A.3d 747, 760-61 (Pa. Cmwlth. 2019);
42 Pa. C.S. § 5103(a); Pa. R.A.P. 751; see PA. CONST. art. 5, § 5(b) (our courts of
common pleas “hav[e] unlimited original jurisdiction in all cases except as may
otherwise be provided by law”). Subsequent to transfer, Common Pleas shall rule
upon Mayo’s Motion for Judgment on the Pleadings, as well as the Secretary’s
Cross-Motion for Summary Relief, which Common Pleas shall treat as a Motion for
Summary Judgment.4

                                           __________________________________
                                           ELLEN CEISLER, Judge




       “An application for summary relief is properly evaluated according to the standards for
       4

summary judgment.” McGarry v. Pa. Bd. of Prob. & Parole, 819 A.2d 1211, 1214 (Pa. Cmwlth.
2003).


                                              7
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


William Mayo,                           :
                    Petitioner          :
                                        :
      v.                                : No. 479 M.D. 2018
                                        :
Secretary of the Pennsylvania           :
Department of Corrections,              :
                   Respondent           :


                                     ORDER


      AND NOW, this 9th day of December, 2020, it is hereby ORDERED that
Petitioner William Mayo’s (Mayo) Petition for Review is TRANSFERRED to the
Court of Common Pleas of Huntingdon County (Common Pleas), due to lack of
jurisdiction.
      The Commonwealth Court’s Prothonotary shall transmit the record of the
above-captioned proceedings to Common Pleas’ Prothonotary, together with a copy
of this opinion and order, as well as a certified copy of this matter’s docket entries.
Subsequent to transfer, the assigned Common Pleas judge shall rule upon Mayo’s
Motion for Judgment on the Pleadings, as well as the Secretary’s Cross-Motion for
Summary Relief, which Common Pleas shall treat as a Motion for Summary
Judgment.

                                        __________________________________
                                        ELLEN CEISLER, Judge